Wood, J. Under section 4565'of Sandels & Hill's Digest the certificate of indebtedness of the auditor was receivable as part of the purchase money of lands which had been forfeited to the state for the non-payment of taxes, provided the certificate was issued according to law. So the question presented here is, Did the senate of 1881, by a resolution of its own not concurred in by the house, have authority to extend the powers and duties of a senate committee beyond the duration of the session of the general assembly, and to fix the compensation of the members of such committee, while performing their labors after the adjournment of the session, at the regular per diem allowed them as senators during the session, to the end that such committee might make certain investigations and report its finding to the next general assembly or to the secretary of state and the governor. Section 17, article 5, of the constitution provides that the regular biennial sessions shall not exceed sixty days in duration, unless by a vote of two-thirds of the members elected to each house of the general assembly. The senate has no power, by resolution of its own, to extend its session, and neither did it have power by such separate resolution to continue its committee as a mere agency of the body beyond the term of the body itself which created it. “Each house," says Judge Cooley, “must also be allowed to proceed in its own way in the collection of such information as may seem important to a proper discharge of its functions, and whenever it is deemed desirable that witnesses should be examined, the power and the authority to do so is very properly referred to a committee, with any such powers short of final legislative or judicial action as may seem necessary or expedient in the particular case. Such a committee has no authority to sit during a recess of the house which has appointed it, without its permission to that effect. But the house is at liberty to confer such authority if it sees fit.” Cooley, Const. Lim. 161. The “recess” here referred to by Judge Cooley means the intermission between sittings of the same body at its regular or adjourned session, and not to the interval between the final adjournment of one body and the convening of another at the next regular session. When applied to a legislative body, it means a temporary dismissal, and not an adjournment sine die. Cent. Dic. verbo “Recess.” The committee, being the mere agency of the body which appointed it, dies when the body itself dies, unless it is continued by law; and it is not within the power of either house of the general assembly to separately enact a law, or pass a resolution having the force and effect of a law. To do this requires a majority of each house voting in its favor. Const. 1874, art. 5, § 23. The only legitimate office, power or duty of a committee of the senate, in the absence of a law, prescribing other functions and duties, is to furnish the senate which appointed it with information, and to aid it in the discharge of its duties. The senate alone has no power to appoint a committee to make an investigation after its adjournment and to make a report to another department of the government or to another session of the senate or general assembly. Ordronaux, Const. Leg. p. 375. Each session of the senate is separate and distinct from every other session, and is generally composed of different members. Each house has control of its contingent expenses. Sec. 3557, Sand. & H. Dig. But the expenses of this’ senate committee were not incident to any legislation originating in the senate, and could not properly be classed as contingent expenses of that body. . The certificate of the auditor was therefore without authority of law and void. Reversed and dismissed.